CRIST, Presiding Judge.
Marriage dissolution proceeding. The trial court awarded custody of the parties six month old daughter to wife and ordered husband to pay $25.00 per week as child support and $50.00 per month as maintenance to wife. Husband appeals only the award of maintenance. We affirm.
Husband’s point relied on is as follows:
THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN *280AWARDING MAINTENANCE TO THE RESPONDENT, ALBERTA HENDERSON, BECAUSE THE CRITERIA PROVIDED BY § 452.335, RSMO. TO BE FOLLOWED IN DECIDING WHETHER AN AWARD OF MAINTENANCE IS JUSTIFIABLE WAS NOT MET.
This point relied on is deficient in that it does not state wherein and why the trial court failed to follow the criteria delineated in § 452.335, RSMo. 1978. Rule 84.04(d). Despite this deficiency, we have reviewed the record and conclude that the award of $50.00 per month as maintenance was proper.
The evidence showed as follows: Wife had the responsibility to care for the parties’ six month old child. She was unemployed and received $185.00 per month from a welfare program. She had to seek shelter from a friend and her parents. Although she was enrolled as a student at Jewish Hospital School of Nursing, graduation was uncertain. There was no marital property and wife had no income-producing property. Husband was employable although unemployed at the time of the decree.
The trial court properly considered the foregoing evidence in awarding $50.00 per irtonth maintenance to wife under § 452.335, RSMo. 1978. This award is presumptively correct, and husband has failed to demonstrate that the award was erroneous. In re Marriage of Jackson, 592 S.W.2d 875, 877 (Mo.App.1980).
Judgment affirmed.
REINHARD and SNYDER, JJ., concur.